334 F.2d 620
PRINCEVILLE CANNING COMPANY, Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 19290.
United States Court of Appeals Fifth Circuit.
Aug. 3, 1964.

Petition for review of an Order of the National Labor Relations Board.
On petition for rehearing of 316 F.2d 735.
Fred C. Jackson and Stephen P. Dart, St. Francisville, La., for petitioner.
Marcel Mallet-Prevost, Asst. Gen. Counsel, Dominick L. Manoli, Assoc.  Gen. Counsel, Melvin Pollack, Atty., N.L.R.B., Washington, D.C., for respondent.
Before TUTTLE, Chief Judge, and JONES, Circuit Judge.
PER CURIAM.


1
Subsequent to the filing of an application for rehearing by the petitioner herein, Honorable Dozier A. DeVane, one of the judges of the panel of this Court having the cause under submission, died and hence this order is entered by the other judges as a quorum of the panel.  The application for rehearing is denied.